In the opinion reversing the judgment of conviction herein we called attention to the fact that appellant was tried alone upon a complaint filed in the county court In the absence of an information we were constrained to reverse the judgment. In the state's motion requesting that the judgment of reversal be set aside and the appeal dismissed it is stated that appellant was first tried in the justice court and thereafter appealed to the county court, where a trial de novo was had. A certified copy of the record — which has been brought up since we reversed the judgment — supports the averments of the motion. The fine assessed in the county court was twenty-five dollars. Article 53, C. C. P., reads as follows:
"The Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
In view of the fine assessed this court is without jurisdiction.
In reply to the state's motion appellant has filed an affidavit which is not entitled to consideration.
The state's motion is granted, the judgment of reversal is set aside and the appeal is dismissed. *Page 376 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.